In an action, inter alia, to recover fees for legal services on an account stated, the defendant appeals from (1) an order and judgment (one paper) of the Supreme Court, Nassau County (Yachnin, J.), dated November 17, 1992, which, upon granting the plaintiffs motion for summary judgment, is in favor of the plaintiff and against him in the principal sum of $27,799.36, and (2) an order of the same court, entered February 11, 1993, which denied his motion for reargument.
Ordered that the appeal from the order entered February 11, 1993, is dismissed, as no appeal lies from an order denying reargument; and it is further,
*423Ordered that the order and judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The defendant’s receipt and retention of the plaintiffs invoices without objection within a reasonable period of time, gave rise to an actionable account stated entitling the plaintiff to summary judgment in his favor (see, Rockefeller Group v Edwards & Hjorth, 164 AD2d 830; Rosenman Colin Freund Lewis & Cohen v Edelman, 160 AD2d 626; Fink, Weinberger, Fredman, Berman & Lowell v Petrides, 80 AD2d 781). The defendant’s bald conclusory allegations in opposition were insufficient to defeat a motion for summary judgment. Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.